DETAILED ACTION


Response to Amendment
This Office Action has been issued in response to amendment filed 07/01/2021.
Applicant's arguments have been carefully and fully considered and are persuasive.


Claim Status
         Claim(s) 1-17 have been considered and remain pending. Claim(s) 1-3,16, 17 have been amended. 


Allowable Subject Matter

Per the instant Office Action, Claims 1-17 are considered as allowable subject matter. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims "and in which when an increment request to increment one of the at least one counter is pending, the cache control circuitry is configured to prioritise the pending increment request in preference over a decrement request to decrement one of the at least one counter.”

The following is an examiner's statement of reasons for allowance:

The reasons for allowance of Claim 1 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … allocate entries to the cache in response to requests, in which the cache control circuitry is responsive to a request identifying a given partition identifier to control allocation of an entry in dependence on the counter associated with the given partition identifier; in which the cache control circuitry is configured to increment a counter associated with the given partition identifier in response to an entry in the cache associated with the given partition identifier being allocated, and to decrement the counter associated with the given partition identifier in response to an entry in the cache associated with the given partition identifier being evicted or replaced; and in which when an increment request to increment one of the at least one counter is pending, the cache control circuitry is configured to prioritise the pending increment request in preference over a decrement request to decrement one of the at least one counter.”

The reasons for allowance of Claim 16 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … responsive to a request identifying a given partition identifier, controlling allocation of an entry to the cache in dependence on the counter associated with the given partition identifier; incrementing a counter associated with the given partition identifier in response to an entry in the cache associated with the given partition identifier being 

The reasons for allowance of Claim 17 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … allocation of an entry to the means for storing a plurality of entries, in dependence on the counter associated with the given partition identifier; means for incrementing a counter associated with the given partition identifier in response to an entry associated with the given partition identifier being allocated to the means for storing a plurality of entries, and means for decrementing the counter associated with the given partition identifier in response to an entry associated with the given partition identifier being evicted or replaced in the means for storing a plurality of entries; and 
in which when an increment request to increment one of the at least one counter is pending, the means for incrementing and the means for decrementing are configured to prioritise the pending increment request in preference over a decrement request to decrement one of the at least one counter.”

As dependent claims 2-15 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

The prior art made of record, neither anticipates nor renders obvious the above
recited combinations for at least the reasons specified.

Krueger (U.S. Publication Number 2018/0203807) teaches about a set of counters for tracking how many entries are associated with each partition ID, that when a data value for a given partition ID is allocated to the cache, the corresponding
allocation counter is incremented  and that when data is invalidated, evicted or replaced, the allocation count for the corresponding partition ID is decremented but fails to teach said limitation noted supra.

Sun (U.S. Patent Number 2019/0056870)  teaches about disclose a queue manager that dynamically manages a plurality of queues where high priority items are
prioritized over low priority items by limiting or suspending low priority items in the queues but fails to teach said limitation noted supra.


Response to Arguments

Applicant's arguments filed on 07/01/2021 have been carefully and fully considered, and are persuasive. As noted supra the case is in condition for allowance.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US-20080250415 A1  Illikkal
US-20040059879-A1 Rogers
US-8099556-B2 Ghosh

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        09/15/2021

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132